Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Non-Final Office action is in response to the application filed on 4/13/2021. Claims 1-15 are
Pending
Priority
3.	Application 17/229,172 was filed on 4/13/2021 which claims benefit provisional application
63/135191 filed on 01/08/2021.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drone4agro (NPL Drone4Agro webpage) and rctestflight (Rctestflight Youtube Video NPL) further in view of Oldroyd (U.S. Patent Pub. No. 20180339771)
7.	Regarding Claim 1, Drone4Agro discloses an unmanned aerial vehicle comprising: a frame including a longitudinal beam having a first end, a second end, an upper surface and a lower surface (A in Exhibit 1) and a first lateral beam at the first end (B in Exhibit 1), a second lateral beam connected to at the second end (C in Exhibit 1) and a third lateral beam connected between the first end and the second end (D in Exhibit 1); a first propulsion unit mounted to an end of the first lateral beam of the frame and including a first motor configured to operate at a plurality of speeds, a shaft rotated by the motor, a first propeller, mounted above the first lateral beam rotatably coupled to the first motor via the shaft (E in exhibit 1) a second propulsion unit mounted to an end of the second lateral beam of the frame and including a second motor configured to operate at a plurality of speeds, a second propeller, mounted above the second lateral beam and rotatably coupled to the second motor and having a second hub and a second plurality of blades mounted on the second hub (F in Exhibit 1); a third propulsion unit mounted to an end of the third lateral beam of the frame and including a third motor configured to operate at a plurality of speeds, a third propeller mounted above the third lateral beam and rotatably coupled to the third motor and having a third hub and a third plurality of blades mounted on the third hub and having blade tips configured and located to create blade tip vortices that act on the first and second plurality of blades (G in Exhibit 1). As seen in the Youtube video (Drone4Argo V2) at the bottom of the Drone4argo NPL page, the UAV is capable of stable flight and maneuvers, inherently showing each propulsion unit has a motor configured to operate at a plurality of speeds, and a shaft rotated by the motor.
8.	Drone4agro does not disclose the first and second lateral beams are specifically connected to the lower surface of the longitudinal beam and the third lateral beam is connected to the upper surface of the longitudinal beam. Rctestflight does disclose the lateral beams connected below/above a longitudinal beam on a UAV frame. Circled in Exhibit 2 are four joints in which lateral/longitudinal beams on a drone frame are connected above/below each other. Depending on which two parallel beams you define as “longitudinal” and “lateral,” Rctestflight discloses both a lateral beam connected to the lower surface of a longitudinal beam and a lateral beam connected to the upper surface of a longitudinal beam. 
9.	It would have been obvious to one with ordinary skill in the art before the effective filing date to have modified Drone4argo in view of Rctestflight to simplify the connection of the perpendicular beams on the frame which would reduce production and repair costs and potentially weight.
10.	Drone4argo and Rctestflight disclose the claimed invention except for the blades having a pitch that is varied by a rack gear. Oldroyd does disclose this ([0067] Rotor assembly 200 includes a collective pitch control mechanism 242. In the illustrated embodiment, collective pitch control mechanism 242 includes a spider assembly 244 having a plurality of arms extending therefrom depicted as three arms 246a, 246b, 246c. Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades)
11.	It would have been obvious to one with ordinary skill in the art before the effective filing date to have modified Drone4argo and Rctestflight in view of Oldroyd to increase the maximum takeoff weight of the UAV as taught in NPL Literature Podsedkowski “The study shows that use of a variable pitch propeller can increase the maximal takeoff weight of the aircraft and improve power efficiency in hover, especially if load varies for different missions.” 
12.	Regarding Claim 2, Drone4argo as modified discloses all of the elements of Claim 1 and further comprising a second longitudinal beam having a first end, a second end, an upper surface and a lower surface, said second longitudinal beam connected to the first lateral beam, second lateral beam and third lateral beam (H in Exhibit 1). 
13.	Regarding Claim 3, Drone4argo as modified discloses all of the elements of Claim 1 and Rctestflight discloses wherein the upper surface of the first lateral beam supports the lower surface of the longitudinal beam and the upper surface of the second lateral beam supports the lower surface of the longitudinal beam (Joints circled in Exhibit 2 and discussed in Claim 1 rejection).
14.	Regarding Claim 4, Drone4argo as modified discloses all of the elements of claim 1 and discloses the claimed invention except for wherein the first, second and third plurality of blades are configured to cause the blade tip vortices of the third plurality of blades to reduce blade tip vortices formed by the first and second plurality of blades.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the plurality of blades in this way, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. There is no part or structure claimed that configures the plurality of blades to have this effect on blade tip vortices so it is assumed that it is solely based on the location of the plurality of blades relative to one another. This specific arrangement is not claimed either so it is inherent that Drone4argo as modified could perform the same cause and effect on the blade tip vortices as claimed.
15.	Regarding Claim 5, Drone4argo as modified discloses all of the elements of Claim 1 and Oldroyd discloses wherein the first propulsion unit further comprises a pinion motor (actuators 250) driving a pinion (pinion gear 238a, 238b, 238c) mounted for connection with the rack gear, whereby rotation of the pinion motor varies the pitch of the first plurality of blades ([0067] Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades).
16.	Regarding Claim 6, Drone4argo as modified discloses all of the elements of Claim 5 and Oldroyd discloses wherein the first propulsion unit further comprises a pitch slider (spindle grip 234a, 234b, 234c) connected to the rack gear (rack gear 248a, 248b, 248c) and a plurality of pitch links extending between the pitch slider and a plurality of pitch levers (arm 246a, 246b, 246c). In Figure 9A the it can be seen that that the spindle grips 234a,b,c (pitch slider) are connected to teeth (pitch links) on the rack gear 248a,b,c.
17.	Regarding Claim 7, Drone4argo as modified discloses all of the elements of claim 6 and Oldroyd discloses wherein the pitch levers are configured to rotate the blades in response to movement of the pitch slider ([0067] Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades).
18.	Regarding Claim 8, Drone4argo as modified discloses all of the elements of Claim 7 and Oldroyd discloses wherein the first propulsion unit further comprises a pitch slider (spindle grip 234a, 234b, 234c) connected to a second rack gear (rack gear 248a, 248b, 248c) and the pitch slider.
19.	Regarding Claim 9, Drone4argo as modified discloses all of the elements of Claim 8 and Oldroyd discloses wherein the first propulsion unit further comprises a second pinion motor (one or more actuators 250) and pinion connected (pinion gear 238a, 238b, 238c) to the rack gear (rack gear 248a, 248b, 248c).
20.	Claim(s) 10, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drone4argo (NPL Drone4Agro webpage) in view of Oldroyd (U.S. Patent Pub. No. 20180339771).
21.	Regarding Claim 10, Drone4argo discloses a first propulsion unit configured to be mounted to an end of a first lateral beam of a frame of an unmanned aerial vehicle, said propulsion unit including a first motor configured to operate at a plurality of speeds, a shaft rotate by the motor, a first propeller, mounted above the first lateral beam rotatably coupled to the first motor via the shaft and having a first hub and a first plurality of blades mounted on the hub (E in exhibit 1) As seen in the Youtube video (Drone4Argo V2) at the bottom of the Drone4argo NPL page, the UAV is capable of stable flight and maneuvers, inherently showing each propulsion unit has a motor configured to operate at a plurality of speeds, and a shaft rotated by the motor.. 
22.	Drone4argo does not disclose the blades having a pitch that is varied by a rack gear. Oldroyd does disclose this ([0067] Rotor assembly 200 includes a collective pitch control mechanism 242. In the illustrated embodiment, collective pitch control mechanism 242 includes a spider assembly 244 having a plurality of arms extending therefrom depicted as three arms 246a, 246b, 246c. Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades).
23.	It would have been obvious to one with ordinary skill in the art before the effective filing date to have modified Drone4argo in view of Oldroyd as discussed in Claim 1 rejection.
24.	Regarding Claim 11, Drone4argo as modified discloses all of the elements of Claim 10 and Oldroyd discloses wherein the first propulsion unit further comprises a pinion motor (actuators 250) driving a pinion mounted for connection with the rack gear, whereby rotation of the pinion motor varies the pitch of the first plurality of blades ([0067] Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades)..
25.	Regarding Claim 12, Drone4argo as modified discloses all of the elements of Claim 11 and Oldroyd discloses wherein the first propulsion unit further comprises a pitch slider (spindle grip 234a, 234b, 234c) connected to the rack gear (rack gear 248a, 248b, 248c) and a plurality of pitch links extending between the pitch slider and a plurality of pitch levers(arm 246a, 246b, 246c). In Figure 9A the it can be seen that that the spindle grips 234a,b,c (pitch slider) are connected to teeth (pitch links) on the rack gear 248a,b,c..
26.	Regarding Claim 13, Drone4argo as modified discloses all of the elements of Claim 12 and Oldroyd discloses wherein the pitch levers are configured to rotate the blades in response to movement of the pitch slider ([0067] Each arm 246a, 246b, 246c includes a rack gear 248a, 248b, 248c that is operable to mate with a respective pinion gear 238a, 238b, 238c such that translation of spider assembly 244 relative to rotor hub 224 responsive to operation of one or more actuators 250 rotates each spindle grip 234a, 234b, 234c about the respective pitch change axis 236a, 236b, 236c to collectively adjust the pitch of the rotor blades).
27.	Regarding Claim 14, Drone4argo as modified discloses all of the elements of Claim 13 and Oldroyd discloses wherein the first propulsion unit further comprises a pitch slider (spindle grip 234a, 234b, 234c) connected to a second rack gear (rack gear 248a, 248b, 248c) and the pitch slider.
28.	Regarding Claim 15, Drone4argo as modified discloses all of the elements of Claim 14 and Oldroyd discloses wherein the first propulsion unit further comprises a second pinion motor (one or more actuators 250) and pinion connected (pinion gear 238a, 238b, 238c) to the rack gear (rack gear 248a, 248b, 248c).






Exhibit 1

    PNG
    media_image1.png
    524
    1215
    media_image1.png
    Greyscale

















Exhibit 2

    PNG
    media_image2.png
    549
    1119
    media_image2.png
    Greyscale

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644